Filed 12/11/19                            Case 19-01090                         Doc 96



       1                                  NOT FOR PUBLICATION

       2

       3                         UNITED STATES BANKRUPTCY COURT

       4                         EASTERN DISTRICT OF CALIFORNIA

       5

       6   In re:                                  Case No. 19-12679-A-13
       7   NAEEM QARNI
           and SAIMA QARNI,
       8

       9                   Debtors.
      10

      11   NAEEM QARNI                             Adv. No. 19-01090-A
           and SAIMA QARNI,
      12
                           Plaintiffs,             MEMORANDUM
      13
                  V.                               PRG-3
      14
           GULAMNABI VAHORA, PHILLIP
      15   ROSENZWEIG, SHANE G. SMITH,
           SILVERANG, ROSENZWEIG & HALTZMAN,
      16   LLC and McCORMICK BARSTOW SHEPPARD
           WAYTE and CARRUTH, LLP,
      17
                           Defendants.
      18

      19
                            Argued and submitted on November 21, 2019
      20
                                      at Fresno, California
      21
                    Honorable Fredrick E. Clement, Bankruptcy Judge Presiding
      22

      23
                 Appearances:   Paul R. Gaus, McCormick, Barstow,
      24                        Sheppard, Wayte & Carruth, LLP for the
                                Gulamnabi Vahora, Philip Rosenzweig, Shane
      25                        G. Smith, Silverang, Rosenzweig, &
                                Haltzman, LLC and McCormick, Barstow,
      26                        Sheppard, Wayte & Carruth LLP; Nicholas E.
                                Aniotzbehere, Yarra Law Group for Naeem
      27                        Qarni and Saima Qarni

      28
Filed 12/11/19                            Case 19-01090                                Doc 96



      1          Section 362 precludes creditors from “exercising control over

      2    property of the estate.”    Here, a creditor obtained a judgment against

      3    the debtor and his corporation.   As the sole shareholder, the debtor

      4    has plenary control over corporate activities.    Thereafter, the debtor

      5    filed chapter 13 bankruptcy.   If the creditor seeks appointment of a

      6    receiver to liquidate the corporation has the creditor exercised

      7    control over the individual debtor’s right to steer corporate affairs

      8    in violation of the stay?

      9    I.    FACTS

     10          Valley Diagnostics Labs, Inc. (“VDL”) is a corporation.    Naeem

     11    Qarni (“Naeem”) is VDL’s sole shareholder, director and officer.    As

     12    its only shareholder, Naeem had the right to control VDL.    That right

     13    includes the right to elect the Board of Directors, who has plenary

     14    authority over corporation activities.     Bylaws, Arts. II, § 1, III, §§

     15    1(b), 2.    It also includes the right to dictate corporate activities

     16    without intervention by the Board of Directors:

     17          Except as otherwise provided by statute or by the
                 Certificate of Incorporation any corporate action, other
     18          than the election of directors to be taken by vote of the
                 shareholders, shall be authorized by a majority of votes
     19          cast at a meeting of shareholders by the holders of shares
                 entitled to vote thereon.
     20
           Id. at Art. II, § 6(a) (emphasis added).
     21
                 Dr. Gulamnabi Vahora (“Vahora”) sued Naeem and VDL to collect a
     22
           debt arising out of Naeem and Vahora’s purchase of VDL from a third
     23
           party.   Vahora v. Valley Diagnostics Laboratory, Inc., 1:16-cv-01624-
     24
           SKO (E.D. Cal. 2016).    Vahora prevailed, recovering a judgment against
     25
           Naeem in the amount of $240,000 and also against VDL in the amount of
     26
           $158,000.
     27
                 Subsequently, Naeem and his spouse, Saima Qarni (individually
     28
                                                2
Filed 12/11/19                             Case 19-01090                                   Doc 96



      1    “Saima” and collectively “Qarnis”), filed a chapter 13 bankruptcy.

      2    Both Qarnis are employed at VDL.     Naeem is the president and Saima is

      3    a supervisor.     Their net monthly income from VDL $7,437.      Qarnis’

      4    household expenses aggregate $5,495, leaving disposable income of

      5    $1,943 to fund a plan.

      6          The Qarnis have proposed a plan that calls for payments to the

      7    Chapter 13 trustee of $642 per month for 36 months.         Second Amended

      8    Chapter 13 Plan §§ 2.01, 2.03, November 26, 2019, ECF # 149.         From

      9    that amount the trustee is to retire debt of $12,400 secured by

     10    Qarnis’ 2016 Honda Odyssey and pay unsecured creditors, estimated to

     11    be $248,000, 18% of allowed claims.        Id. at § 3.14.   The plan rejects

     12    all executory contracts and revests property in the debtor.         Id. at §§

     13    4.01-4.02, 6.01.     The plan has not yet been confirmed. 1

     14          Thereafter, Vahora filed, but has not served or otherwise

     15    prosecuted, a second action against VDL only, seeking: (1) appointment

     16    of a receiver for VDL until such time as (a) the judgement owed Vahora

     17    is paid; (b) VDL winds down; or (c) control of VDL is transferred to

     18    Vahora or sold; (2) accounting of VDL’s books and records; (3) breach

     19    of fiduciary duty; and (4) violations of California Corporations Code

     20    §§ 16403(a), (b)(1),(2).     Vahora v. Valley Diagnostics Laboratory,

     21    Inc., No. 19-cv-00912-DAD-SKO (E.D. Cal. 2019).

     22    II.   PROCEDURE

     23          The Qarnis filed this adversary proceeding alleging Vahora’s

     24    willful violation of the stay by filing the second action against VDL.

     25
           1 Admittedly, the result might be different if the plan were confirmed at the
     26    time Dr. Vahora filed suit to appoint a receiver. Chapter 13 plans may
           assume or reject executory contracts. 11 U.S.C. § 1322(b)(7), 365(d)(2).
     27    Rejection of an executory lease constitutes a breach of the agreement. 11
           U.S.C. § 365(g); Mission Product Holdings, Inc. v. Tempnology, LLC, 139 S.Ct.
     28    1652 (2019).
                                                  3
Filed 12/11/19                             Case 19-01090                                   Doc 96



      1    The adversary proceeding named Vahora and his attorneys in the second

      2    action.

      3          In response, the defendants moved to dismiss the complaint

      4    arguing that its effort to place VDL in receivership was not an act to

      5    control property of the estate.     The court granted the motion with

      6    leave to amend. 2

      7          Thereafter, the Qarnis filed a First Amended Complaint.       The

      8    defendants once again move to dismiss it.

      9    III. JURISDICTION

     10          This court has jurisdiction.     28 U.S.C. § 1334(a)-(b); see also

     11    General Order No. 182 of the Eastern District of California.        This is

     12    a core proceeding.    28 U.S.C. § 157(b)(2)(A),(G), and (O); In re Death

     13    Row Records, Inc., 2012 WL 952292 *3 (9th Cir. BAP March 21, 2012)

     14    (contempt for stay violation).      The plaintiffs have consented to final

     15    orders and judgments by this court.        First Amended Complaint ¶ 4,

     16    October 16, 2019, ECF # 66.

     17    IV.   LAW

     18          A.    Rule 12(b)(6) Motions

     19          Under Federal Rule of Civil Procedure 12(b)(6), a party may move

     20    to dismiss a complaint for “failure to state a claim upon which relief

     21    can be granted.”    Fed. R. Civ. P. 12(b)(6), incorporated by Fed. R.

     22
           2 This court’s rulings as to whether appointment of a receiver over VDL
     23    constituted the exercise of control over estate property have been somewhat
           incongruous. Initially, the court denied retroactive stay relief as to
     24    Vahora’s attempt to appoint a receiver over VDL believing that doing so
           violated the stay as to the Qarnis. In re Qarni, No. 19-12679 (Bankr. E.D.
           Cal. 2019), Civil Minutes pp. 6-9, August 14, 2009, ECF # 64. But the court
     25
           later granted the defendants’ motion to dismiss the original complaint
           finding that it failed to state a cause of action. However, Qarnis’ original
     26    complaint, July 26, 2019, ECF # 1, failed to plead that Naeem, as the sole
           shareholder, had the right to control the affairs of the corporation and also
     27    failed to attach VDL’s Bylaws. The First Amended Complaint has remedied that
           shortcoming. First Amended Complaint ¶ 15, October 16, 2019, ECF # 66 and
     28    Bylaws, Exh. 7, October 16, 2019, ECF # 68.
                                                  4
Filed 12/11/19                            Case 19-01090                                Doc 96



      1    Bankr. P. 7012(b).   “A Rule 12(b)(6) dismissal may be based on either

      2    a lack of a cognizable legal theory or the absence of sufficient facts

      3    alleged under a cognizable legal theory.”      Johnson v. Riverside

      4    Healthcare Sys., LP, 534 F.3d 1116, 1121–22 (9th Cir. 2008); accord

      5    Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001).

      6          The Supreme Court has established the minimum requirements for

      7    pleading sufficient facts.   “To survive a motion to dismiss, a

      8    complaint must contain sufficient factual matter, accepted as true, to

      9    ‘state a claim to relief that is plausible on its face.’”     Ashcroft v.

     10    Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

     11    550 U.S. 544, 556, 570 (2007)).   “A claim has facial plausibility when

     12    the plaintiff pleads factual content that allows the court to draw the

     13    reasonable inference that the defendant is liable for the misconduct

     14    alleged.”   Id. (citing Twombly, 550 U.S. at 556).

     15          In ruling on a Rule 12(b)(6) motion to dismiss, the court accepts

     16    all factual allegations as true and construes them, along with all

     17    reasonable inferences drawn from them, in the light most favorable to

     18    the non-moving party.   Sprewell v. Golden State Warriors, 266 F.3d

     19    979, 988 (9th Cir. 2001); Cahill v. Liberty Mut. Ins. Co., 80 F.3d

     20    336, 337–38 (9th Cir. 1996).   The court need not, however, accept

     21    legal conclusions as true.   Iqbal, 556 U.S. at 678.    “A pleading that

     22    offers ‘labels and conclusions’ or ‘a formulaic recitation of the

     23    elements of a cause of action will not do.’”     Id. (quoting Twombly,

     24    550 U.S. at 555).

     25          In addition to looking at the facts alleged in the complaint, the

     26    court may also consider some limited materials without converting the

     27    motion to dismiss into a motion for summary judgment under Rule 56.

     28    Such materials include (1) documents attached to the complaint as
                                                5
Filed 12/11/19                             Case 19-01090                                   Doc 96



      1    exhibits, (2) documents incorporated by reference in the complaint,

      2    and (3) matters properly subject to judicial notice. 3      United States v.

      3    Ritchie, 342 F.3d 903, 908 (9th Cir. 2003); accord Swartz v. KPMG LLP,

      4    476 F.3d 756, 763 (9th Cir. 2007) (per curium) (citing Jacobson v.

      5    Schwarzenegger, 357 F. Supp. 2d 1198, 1204 (C.D. Cal. 2004)).         A

      6    document may be incorporated by reference, moreover, if the complaint

      7    makes extensive reference to the document or relies on the document as

      8    the basis of a claim.    Ritchie, 342 F.3d at 908 (citation omitted).

      9          B.    11 U.S.C. 362(a)

     10          “[A]n individual injured by any willful violation of a stay

     11    provided by this section shall recover actual damages, including costs

     12    and attorneys' fees, and, in appropriate circumstances, may recover

     13    punitive damages.”    11 U.S.C. § 362(k)(1).    “Willful” means that the

     14    defendant creditor “knew of the automatic stay and that the

     15    defendant’s actions which violated the stay were intentional.”        In re

     16    Pace, 67 F.3d 187, 191 (9th Cir. 1995); In re Bloom, 875 F.2d 224, 227

     17    (9th Cir. 1989).   It is unnecessary for the injured debtor to show

     18    that the creditor knew its acts violated the stay.       Id.; In re

     19    Campion, 294 B.R. 313, 318 (9th Cir. 2003) (“Once a creditor knows

     20    that the automatic stay exists, the creditor bears the risk of all

     21    intentional acts that violate the automatic stay regardless of whether

     22    the creditor means to violate the automatic stay.”).

     23          In Chapter 13, a stay arises on the filing of the petition.         11

     24    U.S.C. §§ 362(a), 301-301, 103(a).     As pertinent here, the stay

     25    provides:

     26          (a) Except as provided in subsection (b) of this section, a
     27
           3 The court takes judicial notice of the dockets in the underlying Chapter 13
     28    case. In re Qarni, No. 19-12679 (Bankr. E.D. Cal. 2019).
                                                  6
Filed 12/11/19                               Case 19-01090                              Doc 96



      1            petition filed under section 301, 302, or 303 of this
                   title, or an application filed under section 5(a)(3) of the
      2            Securities Investor Protection Act of 1970, operates as a
                   stay, applicable to all entities, of--
      3
                   ...
      4
                         (2) the enforcement, against the debtor or against
      5                  property of the estate, of a judgment obtained before
                         the commencement of the case under this title;
      6
                         (3) any act to obtain possession of property of the
      7                  estate or of property from the estate or to exercise
                         control over property of the estate....
      8
           11 U.S.C. § 362(a)(2),(3) (emphasis added).
      9
                   Section 362(a) protects the debtor, the debtor’s property, and
     10
           property of the debtor’s estate.       In re Casgul of Nev., Inc., 22 B.R.
     11
           65, 66 (9th Cir. BAP 1982).       Non-debtors are not protected by the
     12
           stay.    In re Chugach Forest Products, Inc., 23 F.3d 241, 246 (9th Cir.
     13
           1994); United States v. Dos Cabezas Corp., 995 F.2d 1486, 1491-1492
     14
           (9th Cir. 1993).       More to the point, a debtor’s non-filing
     15
           codefendants are not protected by the debtor’s stay.       In re Miller,
     16
           262 B.R. 499, 503-504 fn. 6 (9th Cir. BAP 2001); Fortier v. Dona Anna
     17
           Plaza Partners, 747 F.2d 1324, 1329-1330 (10th Cir. 1984).
     18
           V.      DISCUSSION
     19
                   The Ninth Circuit has articulated a three part test to decide
     20
           whether a creditor’s actions rise to the level of exercising control
     21
           over property of the estate, 11 U.S.C. § 362(a)(3):
     22
                   The Ninth Circuit, in In re Bialac, 712 F.2d 426 (9th
     23
                   Cir.1983), applied a three part test to determine whether a
     24            creditor violated § 362(a)(3). First, the court examined
                   whether the debtor had a property right at state law.
     25            Second, the court asked whether that right was property of
                   the estate. Third, the court determined “if the property
     26            was altered in a manner contrary to the relevant provisions
                   of 11 U.S.C. § 362(a)....” Id. at 429–430 (9th Cir.1983).
     27            See also In re Bibo, Inc., 200 B.R. 348, 351 (9th Cir. BAP
                   1996).
     28
                                                    7
Filed 12/11/19                           Case 19-01090                               Doc 96



      1    In re Spaulding Composites Co., Inc., 207 B.R. 899, 907 (9th Cir. BAP

      2    1997).

      3
                 A.    Naeem had a Property Right Under State Law
      4
                 The right to control a wholly owned entity is a property right.
      5
           Shin v. Altman (In re Altman), 2018 WL 3133164 at *4-6 (9th Cir. BAP
      6
           June 26, 2018) (operating agreement for limited liability company is a
      7
           property right under California law), citing Colonial Realty Co. v.
      8
           River Bank Am. (In re Colonial Realty Co.), 122 B.R. 1 (Bankr. D.
      9
           Conn. 1990) and Edisto Resources Corp. v. McConkey (In re Edisto
     10
           Resources Corp.), 158 B.R. 954, 957 (Bankr. D. Del. 1993).   “[A]
     11
           debtor’s property rights are defined by state law.”   Altman at *5,
     12
           citing Butner v. United States, 440 U.S. 48, 55 (1979); and McCarthy,
     13
           Johnson & Miller v. N. Bay Pluming, Inc. (In re Pettit), 217 F.3d
     14
           1072, 1078 (9th Cir. 2000).   California law treats corporate bylaws as
     15
           contracts between the corporation and its shareholders.   Riverside
     16
           Land Co. v. Jarvis, 174 Cal. 316 (1917); Saline Valley Salt Co. v.
     17
           White, 177 Cal. 341, 346 (1918); Casady v. Modern Metal Spinning &
     18
           Mfg. Co., 188 Cal.App.2d 728, 732-33 (1961).   It also treats contract
     19
           rights as property.   Altman at *5, citing Cal. Civ. Code § 654.
     20
                 Here, consistent with applicable state law, the bylaws authorized
     21
           Naeem to elect the Board of Directors and authorized him to dictate
     22
           corporate activities without board approval.   Bylaws, Arts. II, §§ 1,
     23
           6(a), III, § 2; Cal. Corp. Code § 212(b)(“The bylaws may contain any
     24
           provision, not in conflict with law or the articles for the management
     25
           of the business and for the conduct of the affairs of the
     26
           corporation...”); § 603(a) (authorizing shareholder action without a
     27
           meeting).   Hence, Naeem had a right to control VDL and California law
     28
                                               8
Filed 12/11/19                           Case 19-01090                                 Doc 96



      1    deems that right to be property.

      2          B.   These Contract Rights Are Property of the Estate

      3          Contract rights are property of the estate.    Section 541 of the

      4    bankruptcy code determines “whether an interest of the debtor is

      5    property of the estate.”   Altman at *5.   Property of the estate

      6    includes “all legal or equitable interests of the debtor in property

      7    as of the commencement of the case.”    11 U.S.C. § 541(a)(1).

      8    Prepetition contract rights are property of the estate.     Altman at *5,

      9    citing Rau v. Ryerson (In re Ryerson), 739 F.2d 1423, 1425 (9th Cir.

     10    1995); Sliney v. Battley (In re Schmitz), 270 F.3d 1254, 1258 (9th

     11    Cir. 2001); and Johnson v. Taxel (In re Johnson), 178 B.R. 216, 218-

     12    219 (9th Cir. BAP 1995).

     13          Here, the violation of the stay occurred after the Qarnis filed

     14    their chapter 13 petition but before plan confirmation, which would

     15    have revested the property in the debtor.     11 U.S.C. § 1327(b) (except

     16    as provided otherwise by the plan or confirmation order, confirmation

     17    revests property in the debtor); Chapter 13 plan § 6.01 (which

     18    provides for revesting); contra, 11 U.S.C. § 1306(b) (which provides

     19    that the debtor “remain in possession of property of the estate”).

     20    Consequently, at the time of the stay violation, Naeem’s right to

     21    control the affairs and direction of VDL was property of the Qarnis’

     22    estate.

     23          C.   Alternation of the Property Right

     24          The act of filing suit, which includes causes of action that seek

     25    to exercise control over property of the estate, is itself a violation

     26    of § 362(a)(3).   In re Howry LLP, 2014 WL 3899309 *2-3 (N.D. Cal.

     27    2014) (unsecured creditor filed adversary proceeding to collect

     28    fraudulent transfer claims belonging to the estate held to violate §
                                               9
Filed 12/11/19                           Case 19-01090                                Doc 96



      1    362(a)(3)).

      2            This result finds its roots in other branches of § 362.     “The

      3    stay of section 362 is extremely broad in scope and....should apply to

      4    almost any type of formal or informal action against the debtor or

      5    property of the estate.” In re Stringer, 847 F.2d 549, 552 (9th Cir.

      6    1988), quoting 2 L. King, Collier on Bankruptcy ¶ 362.04, at 362–31

      7    (15th ed. 1988).

      8          Had Vahora been successful in his efforts to appoint a receiver,

      9    Naeem’s right to control the future course of affairs would have been

     10    altered in a manner contrary to the stay.     Altman, 2018 WL at *4-6

     11    (affirming bankruptcy court’s denial of stay relief where doing so

     12    would “adversely impact” the debtor’s ability to reorganize); Federal

     13    Home Loan Mortg. Corp. v. Holme Circle Realty Corp., 146 B.R. 135

     14    (E.D. Pa. 1992); In re Baumgardner, 2007 WL 655308 *4 (Bankr. N.D.

     15    Tex. 2007).   Vahora’s second action against VDL prays appointment of a

     16    receiver to “carry out the judgment” against an entity that he

     17    describes as “barely profitable”.    Vahora v. Valley Diagnostics

     18    Laboratory ¶¶ 56, 59.   From this the court infers a desire to

     19    liquidate VDL.   Since VDL’s liquidation would result in Qarnis’ loss

     20    of employment, and consequent ability to fund their chapter 13 plan,

     21    Vahora’s efforts to appoint a receiver over VDL, if successful, would

     22    alter Naeem’s right to control that entity in a manner inconsistent

     23    with § 362(a).

     24          Moreover, a creditor who attempts, but fails, to achieve actual

     25    control over estate property does not give the creditor a safe harbor

     26    against a stay violation action.    Whitney v. Everett (In re Pacific

     27    Thomas Corp.), 2017 WL 3300600 *3 (9th Cir. BAP August 3, 2017)

     28    (recordation of lis pendens in violation of § 362); In re Northwest
                                                10
Filed 12/11/19                            Case 19-01090                              Doc 96



      1    Territorial Mint, LLC, 2016 WL 4168629 *5 (Bankr. W.D. Wash. August 4,

      2    2016 (demand for retainer and consumer protection complaint filed with

      3    Attorney General for the State of Washington); In re Aurora Gas, LLC,

      4    2017 WL 4325560 *4 (Bankr. Alaska September 26, 2017) (“effort” to

      5    collect prepetition debt violated § 362(a)(3)).

      6          Consequently, the Qarnis have pled a violation of § 363(a)(3) as

      7    described in Spaulding Composites Co., 207 B.R. at 907.

      8    VI.   CONCLUSION

      9          For each of these reasons, Dr. Vahora’s motion to dismiss will be

     10    denied.    The court will issue an order from chambers.

     11              Dec 11, 2019

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                                11
Filed 12/11/19                                    Case 19-01090                                            Doc 96



      1
                              Instructions to Clerk of Court
      2                             Service List - Not Part of Order/Judgment
      3    The Clerk of Court is instructed to send the Order/Judgment or other court generated
      4    document transmitted herewith to the parties below. The Clerk of Court will send the document
           via the BNC or, if checked ____, via the U.S. mail.
      5

      6    Attorney for the Plaintiff(s)                   Attorney for the Defendants(s)
           Nicholas E. Aniotzbehere                        Paul Gaus
      7
           2000 Fresno St., Suite 300                      7647 N Fresno St
      8    Fresno CA 93721                                 Fresno CA 93720
           Bankruptcy Trustee (if appointed in the case)   Office of the U.S. Trustee
      9                                                    2500 Tulare St, Ste 1401
                                                           Fresno, CA 93721
     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                                           12
